Case 2:19-cv-07818-CBM-RAO Document 71 Filed 04/30/21 Page 1 of 2 Page ID #:1040



   1    Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
   2    PERKINS COIE LLP
        1888 Century Park E., Suite 1700
   3    Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
   4    Facsimile: 310.788.3399
   5    William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
   6    WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
   7    PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
   8    Seattle, WA 98101
        Telephone: 206.359.8000
   9    Facsimile: 206.359.9000
  10    Attorneys for Plaintiff
        Nintendo of America Inc.
  11
                             UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13
  14
  15    NINTENDO OF AMERICA INC., a               Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
  16                                                  JOINT STATUS REPORT RE:
                           Plaintiff,                 MONETARY SANCTIONS
  17          v.
  18                                                  The Honorable Rozella A. Oliver, U.S.
        MATTHEW STORMAN, an                           Magistrate Judge
  19    individual, JOHN DOES 1-10,
        individuals and/or corporations,
  20                       Defendant.
  21
             Plaintiff Nintendo of America Inc. (“Nintendo”), by and through its counsel,
  22
       and Defendant Matthew Storman, pro se, submit this Joint Status Report Re:
  23
       Monetary Sanctions.
  24
             On March 12, 2021, the Court found that Mr. Storman failed to comply with
  25
       his discovery obligations and the Court’s discovery orders, and thus ordered
  26
       Mr. Storman to complete payment of $3,100 to Nintendo’s counsel by April 12,
  27
       2021 or file a declaration and supporting documents by the same date supporting an
  28
                                                -1-


                                                                                      152339441.2
Case 2:19-cv-07818-CBM-RAO Document 71 Filed 04/30/21 Page 2 of 2 Page ID #:1041



   1   assertion that he is unable to pay. Dkt. No. 65 (the “March 12, 2021 Order”). On
   2   April 14, 2021, Mr. Storman filed a declaration and supporting documents in
   3   response to the March 12, 2021 Order. Dkt. No. 69. On April 16, 2021, the Court
   4   ordered the parties to “to meet and confer as to an installment payment plan for the
   5   monetary sanctions.” Dkt. No. 70.
   6         The parties have so met and conferred and, in consideration of Mr. Storman’s
   7   financial circumstances, agree to an installment payment plan of $50.00 USD per
   8   month. The parties thus stipulate and agree that, on or before June 7, 2021, Mr.
   9   Storman shall make an initial payment of $50.00 USD via wire transfer to an
  10   account to be identified by Nintendo. Mr. Storman will thereafter make payments
  11   of at least $50.00 USD no later than the fifth (5th) business day of each following
  12   month, until total payments made to Nintendo in connection with the March 12,
  13   2021 Order are equal to $3,100 USD.
  14
  15
        DATED: April 30, 2021           PERKINS COIE LLP
  16
  17                                    By: s/William C. Rava
                                           Katherine M. Dugdale
  18                                       William C. Rava (appearing pro hac vice)
                                           Christian W. Marcelo (appearing pro hac vice)
  19
  20                                    Attorneys for Plaintiff
                                        NINTENDO OF AMERICA INC.
  21
  22
  23    DATED: April 30, 2021           MATTHEW STORMAN
  24
                                        By: s/Matthew Storman
  25                                       Matthew Storman
  26                                    Pro Se Defendant
  27
  28
                                                 -2-

                                                                                     152339441.2
